DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0157759 (Wirbisky et al.) in view of U.S. Patent No. 5,478,305 (Craggs).
Regarding claim 1, Wirbisky et al. teaches an artificial urinary sphincter implantable in a body of a patient, comprising 
an occlusive cuff (Figure 2, cuff, 30) configured to compress a selected one of a urethra, a bladder 5neck and a prostate of the patient ([0019]-[0020]), 
an activation device (Figure 2, pump, 20) coupled to the cuff (30) for adjusting a compression amount exerted by the cuff (30), the activation device (20) comprising a hydraulic circuit including a reservoir (Figure 2, pressure-regulating inflation balloon or element, 24) and tubing (Figure 2, conduits, 32) fluidly coupling the occlusive cuff (30) and the reservoir (24), and an actuator (Figure 3, actuator, 42) configured to transfer fluid between the reservoir (24) and the occlusive cuff (30) ([0020]; [0025]), 
10at least one compression sensor configured to measure a compression parameter of selected one of the urethra, the bladder neck and the prostate (sensor(s) detecting “stress events”, bladder pressure, [0020] and [0024]), 
a processing unit comprising a microcontroller, a clock and a memory (“processing unit” construed as “electric control or processing chips or electronics controllers including timed programming, and software or programmable chips, [0020] and [0024]) configured to: 
receive measurement data from the at least one compression sensor ([0020]; [0022]; [0024]), 
15based on the measurement data, determine that an endo-urethral device is being introduced in the patient's body (pressure due to “stress events”, bladder and sphincter activity detected, [0020] and [0024], therefore “processing unit” capable of making such a determination indicated by measurement data), and 
selectively send to the activation device (20) an order to reduce the compression amount exerted by the occlusive cuff (30) on the selected one of the urethra, the bladder neck and the prostate ([0020]; [0024]).
Wirbisky et al. does not teach the artificial urinary sphincter includes an expansion chamber selectively connected to the hydraulic circuit to allow transferring some of the fluid from the hydraulic circuit to said expansion chamber to reduce a fluid pressure in the activation device to a defined value.
However, Craggs teaches an artificial sphincter device implantable in a body of a patient (abstract), comprising an occlusive cuff (Figure 1, cuff, 10) configured to compress a urethra of the patient (urinary incontinence, abstract; col. 2, lines 56-67; col. 4, lines 15-18), an activation device coupled to the cuff (10) for adjusting a compression amount exerted by the cuff (10), the activation device comprising a hydraulic circuit including a reservoir (Figure 1, elastomeric regulating balloon, 11) and tubing (Figure 1, flexible tubes, 14, 15) fluidly coupling the occlusive cuff (!0) and the reservoir (11), and an actuator (Figure 1, pump, 12) configured to transfer fluid between the reservoir (1!) and the occlusive cuff (10) (col. 2, line 56-col. 3, line 3; col. 4, line 15-51); and an expansion chamber selectively connected to the hydraulic circuit to allow transferring some of the fluid from the hydraulic circuit to said expansion chamber to reduce a fluid pressure in the activation device to a defined value (The “expansion chamber” is construed as the syringe for selectively connecting to the hydraulic circuit for adding to or withdrawing extra fluid from the hydraulic circuit via the bulb 21 at diaphragm 45, col. 4, lines 4-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial sphincter device of Wirbisky et al. to include the syringe (expansion chamber) selectively connected to the hydraulic circuit to allow withdrawing some fluid from the hydraulic circuit as taught by Craggs, because Craggs teaches providing such a syringe permits a practitioner to selectively add or withdraw additional fluid from the hydraulic circuit “if the operating pressure is to be varied or if minor leakage from the device should occur” (Craggs, col. 4, lines 4-9).
Regarding claims 2 and 3, Wirbisky et al. in view of Craggs teaches all the limitations of claim 1. Wirbisky et al. teaches at least one posture sensor, wherein the processing unit is configured to determine, based on measurement data from the posture sensor, if the patient is in a decubitus dorsal position and if said patient is substantially immobile; wherein the at least one posture sensor is an accelerometer (accelerometer device to gauge patient movement input to “processing unit”, [0024]).
Regarding claims 4 and 5, Wirbisky et al. in view of Craggs teaches all the limitations of claim 1. Wirbisky et al. as cited does not teach the at least one compression sensor is adapted to measure an operating parameter of the activation device, and the processing unit is configured to determine, from the measurement of said parameter, the compression of the urethra, and wherein the at least one compression sensor is a pressure sensor arranged to measure a pressure of fluid in the activation device.
However, Wirbisky et al. teaches an alternative embodiment, comprising a compression sensor (Figure 26, pressure sensor, 148) adapted to measure an operating parameter of the activation device of the cuff (30) including the fluid pressure in the activation device, wherein the processing unit is configured to determine, from the measurement of said parameter, the compression of the urethra ([0041]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sphincter of Figure 2 Wirbisky et al. and Craggs to include a compression sensor configured to measure an operating parameter of the activation device, wherein the processing unit is configured to determine a compression of the urethra based on the operating parameter of the cuff as taught by Figure 26 Wirbisky et al., because Wirbisky et al. teaches such a configuration permits additional control of the cuff fluid pressure to achieve continence or voiding ([0041]-[0042]).
Regarding claim 7, Wirbisky et al. in view of Craggs teaches all the limitations of claim 1. Wirbisky et al. teaches the processing unit is integrated into a control unit of the artificial urinary sphincter ([0024]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0157759 (Wirbisky et al.) in view of U.S. Patent No. 5,478,305 (Craggs) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0247817 (Forsell).
Regarding claim 8, Wirbisky et al. in view of Craggs teaches all the limitations of claim 1. Wirbisky et al. does not teach the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff.
However, Forsell teaches an artificial urinary sphincter (abstract; [0322]) comprising: an occlusive cuff (Figures 12A, 12B, constriction device, 2 including chambers, 22a and 22b and clamping elements, 5 and 6), activation device (Figures 12A- 12B, pump, 25) for hydraulically adjusting a compression amount exerted by the cuff, and a processing unit and a control unit (Figure 14A), wherein the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff ([0092]; [0322]-[0333]; [0329]; [0331]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Wirbisky et al. and Craggs such that the processing unit or the control unit is configured to send an audio signal prior to reduction of the compression exerted by the cuff as taught by Forsell, because providing such an audio signal provides an alert to the user to advise that the cuff compression will be reduced to permit voiding to ensure the user is prepared for such action ([0331]).
Terminal Disclaimer
The terminal disclaimer filed on 22 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,736,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 22 July 2022, with respect to the informality objection and the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The objection and rejections of 2 March 2022 have been withdrawn. 
Applicant’s arguments, see page 5, filed 22 July 2022, with respect to the double patenting rejections have been fully considered and are persuasive in light of the proper terminal disclaimer noted above.  The rejections of 2 March 2022 have been withdrawn.
Applicant’s arguments, see pages 6-9, filed 22 July 2022, with respect to the rejections of claim 1 and its dependents under 35 U.S.C. 103 citing at least Wirbisky et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Wirbisky et al. and at least Craggs in combination as these references better teach and/or suggest applicant’s claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/           Primary Examiner, Art Unit 3791